Order entered June 11, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00587-CV

                              IN RE TWISTER B.V., Relator

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 07-13697

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   KERRY P. FITZGERALD
                                                         JUSTICE